DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "at least one other user" in 1-2.  There is insufficient antecedent basis for a first user in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-12, 14, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fontijne et al (US 20210255304).
With respect to claim 1 and 12, Fontijne teaches a method performed by a radar system, the method comprising: transmitting a first radar transmit signal (para 37, “a radar component configured to transmit radar signals through the windshield”) ; receiving a first radar receive signal (para 37, “receive reflected radar signals that are reflected off of any objects within the coverage zone”), the first radar receive signal comprising a version of the first radar transmit signal that is reflected by at least one object (para 37, “receive reflected radar signals that are reflected off of any objects within the coverage zone”); generating complex radar data based on the first radar receive signal (para 58, “Referring to the compute frontend 508 in greater detail, the compute frontend 508 receives as input I/Q samples 506 from which it computes and outputs the radar frame. The compute frontend 508 may output a 4D complex-valued tensor representing range, azimuth, Doppler, and elevation”); and analyzing the complex radar data using machine learning to detect a change in the radar system’s frame of reference (para 8-9, “a method of employing deep learning to analyze radar signals performed by an on-board computer of a host vehicle“).
With respect to claim 2 Fontijne teaches the at least one object comprises at least one user, the method further comprising: determining that the radar system is moving based on the detected change in the radar system’s frame of reference (para 75, “Next, the ego motion between frames 902 and 904 is obtained. The ego motion between frames 902 and 904 is the change in the position of the radar sensor. This can be obtained in various ways, such as GPS or other sensors, or the neural network can estimate the motion, including rotation (i.e., a change in orientation of the vehicle”).
With respect to the limitation “responsive to determining that the radar system is moving, determining that the at least one user did not perform a gesture”, since the limitation is contingent on determining the radar system is moving, the broadest reasonable interpretation of the claim is the step need not be carried out in order for the claimed method to be performed (See MPEP 2111.04).
With respect to claim 3 and 14, Fontijne teaches transmitting a second radar transmit signal; receiving a second radar receive signal, the second radar receive signal comprising a version of the second radar transmit signal that is reflected by at least one other object; generating other complex radar data based on the second radar receive signal (para 9 and para 60); and analyzing the other complex radar data using the machine learning to determine that the radar system is stationary (para 76, “meaning that stationary objects remain in the same location on the feature map over time, and the ego location can change (depending on ego motion)”)
With respect to claim 4, Fontijne teaches the at least one other object comprises at least one other user (para 10, “detecting one or more objects in the subset of the plurality of radar frame”), With respect to the limitation “responsive to determining that the radar system is stationary, recognizing, based on the other complex radar data, a gesture performed by the at least one other user” since the limitation is contingent on determining the radar system being stationary, the broadest reasonable interpretation of the claim is the step need not be carried out in order for the claimed method to be performed (See MPEP 2111.04).
With respect to claim 10, Fontijne teaches the complex radar data comprises at least one of the following: a complex range-Doppler map(para 58, “Referring to the compute frontend 508 in greater detail, the compute frontend 508 receives as input I/Q samples 506 from which it computes and outputs the radar frame. The compute frontend 508 may output a 4D complex-valued tensor representing range, azimuth, Doppler, and elevation”).
With respect to claim 11, 16, and 17, Fontijne teaches the radar system is part of a smart device (para 8, “analyze radar signals performed by an on-board computer of a host vehicle includes receiving”; and does not use the inertial sensor to detect the change in the radar system’s frame of reference (all the calculations are done on the radar signals and not an inertial device.
With respect to claim 18, Fontijne teaches computer-readable storage media comprising computer-executable instructions that, responsive to execution by a processor, implement: a frame-of-reference machine-learned module (para 8, “a method of employing deep learning to analyze radar signals performed by an on-board computer of a host vehicle “) configured to: accept complex radar data associated with a radar receive signal that is reflected by at least one object (para 58, “the compute frontend 508 may output a set of two-dimensional (2D) complex-valued tensors representing one or more of range and azimuth, range and Doppler, Doppler and azimuth, range and elevation”); analyze the complex radar data using machine learning to generate frame-of-reference data (para 8, “a method of employing deep learning to analyze radar signals performed by an on-board computer of a host vehicle “); and determine, based on the frame-of-reference data, whether or not an antenna array that received the radar receive signal is stationary or moving (para 75, “Next, the ego motion between frames 902 and 904 is obtained. The ego motion between frames 902 and 904 is the change in the position of the radar sensor. This can be obtained in various ways, such as GPS or other sensors, or the neural network can estimate the motion, including rotation (i.e., a change in orientation of the vehicle”).
With respect to claim 19, Fontijne teaches the frame-of-reference machine-learned module is further configured to analyze both magnitude and phase information of the complex radar data to generate the frame-of-reference data (para 58, “the compute frontend 508 may output a set of two-dimensional (2D) complex-valued tensors representing one or more of range and azimuth, range and Doppler”).
With respect to claim 20, Fontijne teaches the frame-of-reference machine-learned module is further configured to: analyze, using the machine learning (para 58 the azimuth, range and doppler data is the feature data) and , the complex radar data over a spatial domain to generate feature data; and analyze, using the machine learning, the feature data over a .
Allowable Subject Matter
Claims 5-9, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner




/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648